AO 2458 (Rcy.-02/08/2019-) Juclgment in a Criminal Petty Case (Modified) ' ` _ - . ' ' n Page l ofl

nn », cuban

UNITED sTATEs'DIsTRICT CoURT
SOUTHERN DISTRICT OF CALIFO_RNIA n

. Unired statesofAmerica _ - . JUDGMENTINACRIMINAL CASE

 

V' (For Offenses Comrnitted On or After November 1, 1987) _
Jol.ge LUna_Zunig-a l `_ -- Case Number: 3:19-mj-21191
l n Jesus M_o toueda

 
   

Defendant's A turney

REGISTRA 101_\1 No. 8377729s `
T - lime 03 2019

 

 

 

 

 

 

_ THE DEFENDANT: _ _ ' -
pleaded guilty to count(s) l Of Complaint ` - j _CLERK. US DIStFEICT QOURT
|:| Was found guilty to count(s) ` - -' - " l -_ BY l F‘F`I=’UTY l
after a plea of not guilty ' ' `

Acoordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Title & S-ection ` Nature of Offense . . ' ` ` _ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ; _ ` ` 1_ '

|:l The defendant has loeen found not guilty on count(s) l - _
- |:| Count(g) l _ - _ . ' _ dismissed on the motion of the United States.
IMPRISONMENT
Th_e defendant 1s hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: . . . ¥-//
El .TIME sER\/ED ` _ id - ` ` _ ' days '

l Assessrnent: $10 WAIVED Fine: WAIVED -
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents m
the defendant’ s possession at the time of arrest upon their deportation or remov_al.

fl Court recommends defendant be deported/removed With relative, _ . charged i_n case

 

lT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all tines, restitution,- cost-,s and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution', the defendant shall notify the court and
United States Attorney of any material change m the defendant's economic circumstances

` Thursday,`l\/Iarch 7, 2019

 

   

 

/, ' Date of imposition of Sentence
\"" “”" )/
Received ‘- .
_ DUS_M - _ ' ' ' 'U§;IYRAA E sTANLEYMooNE __
_ ' - - ED ATES MAGISTRATE JUDGE

Clerl<’s Office Copy l __ _ `i _ l - 3:19-mj-21191

 

